Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Surinder Sachar, Registration No. 34,423, on 16 June 2022.

The application has been amended as follows: 
	Amend the claims to read as follows: 

1.  (Currently amended)  A memory system comprising: 
a nonvolatile memory; and 
a controller electrically connected to the nonvolatile memory and configured to: 
select an input of high priority with a command for execution, based on a cumulative weight, from a first input for accepting read commands to be transmitted to the nonvolatile memory and a second input for accepting erase commands to be transmitted to the nonvolatile memory and program commands to be transmitted to the nonvolatile memory[[,]]; 
start execution of a command corresponding to the selected input of high priority, and update the cumulative weight by using a weight associated with the command for which execution is started;
when execution of a command of one of the first input and the second input is started, update the cumulative weight a weight associated with the command of the one of the first input and the second input;
when execution of a command of the other of the first input and the second input is started, update the cumulative weight a weight associated with the command of the other of the first input and the second input;
while a first condition that a current value of the cumulative weight is larger than a first value is satisfied, select the one of the first input and the second input;
while a second condition that the current value of the cumulative weight is smaller than the first value is satisfied, select the other of the first input and the second input;

when a command which is being executed in the nonvolatile memory is an erase command or a program command and when the current value of the cumulative weight satisfies a condition that the first input is selected as the input of high priority, of the first condition and the second condition, suspend execution of the erase command or the program command by transmitting a suspend command to the nonvolatile memory; and 
repeatedly execute a weight associated with the one read command until a read command no longer exists in the first input or until the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority, and then resume execution of the suspended erase command or the suspended program command. 

2.  (Currently amended)  The memory system of claim 1, wherein 
 in the nonvolatile memory to a number of times of suspension allowed during the execution of the erase command or the program command or a total suspension time allowed during the execution of the erase command or the program command
the controller is further configured to continue the execution of the erase command or the program command without suspending the execution of the erase command or the program command, irrespective of the current value of the cumulative weight, after the number of times of suspension allowed or the total suspension time allowed of the erase command or the program command which is being executed reaches the upper limit value. 

3.  (Currently amended)  The memory system of claim 2, wherein 
erase command or the program command and a next suspension is further defined in the nonvolatile memory,
the controller is further configured to continue the execution of the erase command or the program command without suspending the execution of the erase command or the program command, irrespective of the current value of the cumulative weight, while an elapsed time from the resumption of the execution of the erase command or the program command is less than the interval time. 

4.  (Currently amended)  The memory system of claim 1, wherein 
the controller includes a command queue capable of storing one or more read commands to be transmitted to the nonvolatile memory, and the controller is further configured to: 
when the current value of the cumulative weight satisfies the condition that the first input is selected as the input of high priority, set an upper limit of a number of read commands capable of being stored in the command queue to a number proportional to the current value of the cumulative weight; and
when the current value of the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority, set the upper limit of the number of read commands capable of being stored in the command queue to 1. 

5.  (Currently amended)  The memory system of claim 2, wherein 
the controller includes a command queue capable of storing one or more read commands to be transmitted to the nonvolatile memory, and the controller is further configured to: 
when the current value of the cumulative weight satisfies the condition that the first input is selected as the input of high priority, set an upper limit of a number of read commands capable of being stored in the command queue to a number proportional to the current value of the cumulative weight; and 
when the current value of the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority, set the upper limit of the number of read commands capable of being stored in the command queue to 1. 

6.  (Currently amended)  The memory system of claim 4, wherein 
the controller is further configured to, when a plurality of read commands are stored in the command queue, transmit the plurality of read commands stored in the command queue to the nonvolatile memory in an order of storing the plurality of read commands in the command queue or an order of respective weights associated with each of the plurality of read commands, respectively.

7.  (Currently amended)  The memory system of claim 5, wherein 
the controller is further configured to, when a plurality of read commands are stored in the command queue, transmit the plurality of read commands stored in the command queue to the nonvolatile memory in an order of storing the plurality of read commands in the command queue or an order of respective weights associated with each of the plurality of read commands, respectively. 

8.  (Currently amended)  The memory system of claim 1, wherein 
the nonvolatile memory is configured to execute the read command, the erase command, and the program command, and 
a time required to execute the read command is shorter than a time required to execute the erase command or the program command. 

9.  (Currently amended)  A memory system comprising: 
a nonvolatile memory configured to execute a read command, an erase command, and a program command, and comprising a function of suspending the execution of an erase command or a program command and executing one or more read commands during the suspension of the execution of the erase command or the program command, wherein a time required to execute the read command is shorter than a time required to execute the erase command or the program command; and 
a controller electrically connected to the nonvolatile memory and configured to: select a command group of high priority to be executed, based on a cumulative weight, from a first command group including read commands to be transmitted to the nonvolatile memory and a second command group including erase commands to be transmitted to the nonvolatile memory and program commands to be transmitted to the nonvolatile memory, start execution of a command corresponding to the selected command group of high priority, and update the cumulative weight by using a weight associated with the command for which execution is started;
when execution of a command in one of the first command group and the second command group is started, update the cumulative weight a weight associated with the command of the one of the first command group and the second command group from the cumulative weight[[,]];
when execution of a command in the other of the first command group and the second command group is started, update the cumulative weight a weight associated with the command of the other of the first command group and the second command group to the cumulative weight[[,]];
while a first condition that a value of the cumulative weight is larger than a first value is satisfied, select the one of the first command group and the second command group ;
while a second condition that the current value of the cumulative weight is smaller than the first value is satisfied, select the other of the first command group and the second command group ;

when a command which is being executed in the nonvolatile memory is an erase command in the second command group or the program command in the second command group and when the current value of the cumulative weight satisfies a condition that the first command group is selected as the command group of high priority, of the first condition and the second condition, suspend execution of the erase command or the program command by transmitting a suspend command to the nonvolatile memory; and 
repeatedly execute a weight associated with the one read command until a read command no longer exists in the first command group or until the cumulative weight does not satisfy the condition that the first command group is selected as the command group of high priority, and then resume execution of the suspended erase command or the suspended program command. 

10.  (Currently amended)  A method executed in a controller configured to control a nonvolatile memory, the method comprising: 
selecting an input of high priority whose command is to be executed, based on a cumulative weight, from a first input for accepting read commands to be transmitted to the nonvolatile memory and a second input for accepting erase commands to be transmitted to the nonvolatile memory and program commands to be transmitted to the nonvolatile memory; 
starting execution of a command corresponding to the selected input of high priority;
updating the cumulative weight by using a weight associated with the command for which execution is started[[,]]; 
determining execution of a command of one of the first input and the second input is started, and in response, updating the cumulative weight a weight associated with the command of the one of the first input and second input ;
determining execution of a command of the other of the first input and the second input is started, and in response, updating the cumulative weight obtained by adding a weight associated with the command of the other of the first input and second input ;
determining a first condition that a current value of the cumulative weight is larger than a first value is satisfied, and in response, selecting the one of the first input and second input 
determining a second condition that current value of the cumulative weight is smaller than the first value is satisfied, and in response, selecting the other of the first input and second input 
determining a command which is being executed in the nonvolatile memory is an erase command or a program command and current value of the cumulative weight satisfies a condition that the first input is selected as the input of high priority, of the first condition and the second condition, and in response, suspending execution of the erase command or the program command by transmitting a suspend command to the nonvolatile memory; and 
repeatedly executing an operation of starting execution of one read command of the first input and an operation of updating the cumulative weight by using a weight associated with the one read command until determining a read command no longer exists in the first input or until determining the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority[[,]];
determining a read command no longer exists in the first input or determining the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority, and in response, resuming execution of the suspended erase command or the suspended program command. 

11.  (Currently amended)  The method of claim 10, wherein,
in the nonvolatile memory to a number of times of suspension allowed during the execution of the erase command or the program command or a total suspension time allowed during the execution of the erase command or the program commandand 
the method further comprising:
continuing the execution of the erase command or the program command without suspending the execution of the erase command or the program command, irrespective of the current value of the cumulative weight, after determining the number of times of suspension allowed or the total suspension time allowed of the erase command or the program command which is being executed reaches the upper limit value. 

12.  (Currently amended)  The method of claim 11, wherein, 
erase command or the program command and a next suspension is further defined in the nonvolatile memory, and
the method further comprising: 
continuing the execution of the erase command or the program command without suspending the execution of the erase command or the program command, irrespective of the current value of the cumulative weight, after determining an elapsed time from the resumption of the execution of the erase command or the program command is less than the interval time. 

13.  (Currently amended)  The method of claim 10, wherein, 
the controller includes a command queue capable of storing one or more read commands to be transmitted to the nonvolatile memory, and 
the method further comprising: 
determining the current value of the cumulative weight satisfies the condition that the first input is selected as the input of high priority, and in response, setting an upper limit of the number of read commands capable of being stored in the command queue to a number proportional to the current value of the cumulative weight; and
determining the current value of the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority, and in response, setting the upper limit of the number of read commands capable of being stored in the command queue to 1. 

14.  (Currently amended)  The method of claim 11, wherein, 
the controller includes a command queue capable of storing one or more read commands to be transmitted to the nonvolatile memory, and 
the method further comprises: 
determining the current value of the cumulative weight satisfies the condition that the first input is selected as the input of high priority, and in response, setting an upper limit of the number of read commands capable of being stored in the command queue to a number proportional to the current value of the cumulative weight; and
determining the current value of the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority, and in response, setting the upper limit of the number of read commands capable of being stored in the command queue to 1. 

15.  (Currently amended)  The method of claim 13, further comprising: 
determining a plurality of read commands are stored in the command queue, and in response, transmitting the plurality of read commands stored in the command queue to the nonvolatile memory in an order of storing the plurality of read commands in the command queue or an order of respective weights associated with each of the plurality of read commands, respectively. 

16.  (Currently amended)  The method of claim 14, further comprising: 
determining a plurality of read commands are stored in the command queue, and in response, transmitting the plurality of read commands stored in the command queue to the nonvolatile memory in an order of storing the plurality of read commands in the command queue or an order of respective weights associated with each of the plurality of read commands, respectively. 

17.  (Currently amended)  The method of claim 10, wherein 
the nonvolatile memory is configured to execute the read command, the erase command, and the program command, and
a time required to execute the read command is shorter than a time required to execute the erase command or the program command.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The prior art teaches: 
a. US Patent Application Pub. No. US 2017/0262228 A1 (Kanno) – teaches the use of high, medium, and low priority queues to select commands for execution. The commands arrive with the priority set [Fig. 25] and are sorted into the queues accordingly. The extraction of commands from the queues takes place based on the priority of the queues (i.e. high priority takes precedence over medium and low priority) [0297-0298]. 
b. US Patent Application Pub. No. US 2020/0285416 Al (Wu) – teaches the use of a suspend operation to suspend a program operation in response to receiving a read operation (230) [Fig. 2]. After the program operation is resumed, there may be a program suspend delay period when no further read operations will be serviced [Fig. 3]. 
c. US Patent No. US 11,074,015 (Kanno_2) – teaches the use of an in-flight command number counter, to count the number of read commands which are received from the host and issued to a command queue, but incomplete. If the number of in-flight read commands corresponding to a received reuse (i.e. erase) command is not equal to 0, the controller will wait to issue the erase command until the number of in-flight commands corresponding to the erase command is 0 [Fig. 19-26] [Col 19 – Col 24]. 
d. US Patent Application Pub. No. US 2020/0356407 A1 (Ji) – teaches providing a suspend command with a higher priority than normal commands. When a suspend command is input, the command queue scheduler is configured to immediately transmit the suspend command to a selected die through the selected channel (where the suspend command may be a read command) [0038] [0088] [Fig. 11-12]. 

As recited in claim 1, and analogously in independent claims 9 and 10. The closest prior art of record does not teach, in combination with the other limitations:
“while a first condition that a current value of the cumulative weight is larger than a first value is satisfied, select the one of the first input and the second input as the input of high priority;
while a second condition that the current value of the cumulative weight is smaller than the first value is satisfied, select the other of the first input and the second input as the input of high priority;
when a command which is being executed in the nonvolatile memory is an erase command or a program command and when the current value of the cumulative weight satisfies a condition that the first input is selected as the input of high priority, of the first condition and the second condition, suspend execution of the erase command or the program command by transmitting a suspend command to the nonvolatile memory; and 
repeatedly execute an operation of starting execution of one read command of the first input and an operation of updating the cumulative weight by using a weight associated with the one read command until a read command no longer exists in the first input or until the cumulative weight does not satisfy the condition that the first input is selected as the input of high priority, and then resume execution of the suspended erase command or the suspended program command”
Although the closest prior art of record teaches suspending program or erase operations, and teaches suspending program or erase operations in response to receiving a read request (Ji), the closest prior art of record does not teach selecting a first input including read commands or a second input including program or erase commands depending on a calculated cumulative weight and a threshold (as claimed), and suspending an operation of a program or erase operation when the current value of the cumulative weight satisfies a condition that the first input is selected as the input of high priority, because the prior art does not teach selecting an input based on a cumulative weight where the cumulative weight is added to or subtracted with a corresponding weight of a corresponding command when the corresponding command from an input is started. Instead, Kanno teaches where the commands arrive with a priority and are placed in queues with the corresponding priority and does not teach that the priority of the queues is selected based on a cumulative weight, Wu only teaches that a program operation may be suspended when a read operation is received, and does not contain any priority selection between pending command queues or have consideration for a cumulative weight when suspending or resuming an operation, and Kanno_2 only teaches not issuing an erase operation if there are other read operations being performed that correspond to the erase operation (and not a priority selection among inputs based on a cumulative weight). Accordingly, it would not have been obvious to modify the prior art to arrive at the claimed invention, and the claimed invention is allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
	Claims 1-17 are allowed as amended by Examiner’s Amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404. The examiner can normally be reached Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139      

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139